Citation Nr: 1434218	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-13 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent for service-connected left ankle sprain (left ankle disability).  

2. Entitlement to a disability evaluation in excess of 10 percent for service-connected right shoulder strain and tendinitis (right shoulder disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from November 1991 to November 1997.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2012, the Board, inter alia, remanded the claims for increased ratings for the left ankle and right shoulder disabilities for further development of the record, including obtaining outstanding treatment records and scheduling VA examinations and medical opinions.  Additionally, the Board denied the matter of an increased rating for a low back strain. Thus, this matter is no longer before the Board. 

In a VA Form 9, Appeal to Board of Veterans' Appeals, received in April 2009, the Veteran requested a hearing before the Board at the RO.  In a letter dated on February 10, 2010, the Veteran was informed that his scheduled hearing was to take place on March 5, 2010 at the Cleveland RO.  The Veteran failed to report to this hearing and did not provide a written motion showing good cause for his failure to report.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).  

In evaluating this case, the Board reviewed the physical claims file and the virtual VA claims file to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1. For the duration of the appeal, the Veteran's left ankle disability, even considering the Veteran's pain and corresponding functional impairment, is productive of no more than moderate limitation of motion, without evidence of any ankylosis, or impairment of the os calcis or astragalus.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher rating.  

2. For the duration of the appeal, the Veteran's right shoulder disability, considering the Veteran's pain and corresponding functional impairment, is not productive of range of motion limited at shoulder level, midway between side and shoulder level, or to 25 degrees from the side, evidence of any ankylosis, an acromioclavicular or scapulohumeral joint condition or any other impairment of the clavicle or scapula.  


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 10 percent for the service-connected left ankle disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a  Diagnostic Code (DC) 5271 (2013).  

2. The criteria for a disability evaluation in excess of 10 percent for the service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.69, 4.71a DC 5024 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied by way of a November 2007 letter, sent prior to the March 2008 rating decisions, which informed the Veteran of his duty and the VA's duty for obtaining evidence.  This letter included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  Further, he was notified in June 2008 that to substantiate a claim he must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on his employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA treatment records, and lay statements have been obtained.  

 A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that, collectively, the December 2007 and July 2012 VA examination reports are adequate because the examiners discussed the Veteran's medical history, described the nature and severity of the service-connected disabilities in sufficient detail, and supported all conclusions with analysis and, where possible, objective test results.  

In his April 2008 notice of disagreement (NOD), the Veteran indicated that the December 2007 VA examiner failed to ask him a "single question" about his time in service, his injuries, how they occurred, his daily symptoms, or any other questions which pertained to his claim.  However, the Board finds this claim to be contradicted by the findings in the December 2007 VA examination report, which shows that the examiner took a detailed pre-service and post-service medical history, noted the Veteran's complaints at the time, and performed a thorough physical evaluation.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2013).  

 Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

Where, as in this case, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

 The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Finally, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Left ankle disability

The RO has evaluated the Veteran's residuals of a left ankle disability as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5271, effective August 31, 2000.  Limitation of motion of the ankle warrants a 10 percent evaluation if it is moderate, or a 20 percent evaluation if it is marked.  38 C.F.R. § 4.71a, DC 5271.  Normal range of ankle motion is dorsiflexion from zero to 20 degrees; and plantar flexion from zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.  

In October 2007 the Veteran claimed that his left ankle disability had increased in severity.  He indicated that his chronic left ankle pain causes the balls of his feet to hurt constantly and his Achilles tendon to be very tight.  He reported that he tended to walk with a limp for the first hour of the morning.  

During a December 2007 VA examination, the Veteran reported being diagnosed with moderate limited motion since 1992, and that his symptoms included weakness in the morning and during prolonged standing, stiffness in the morning, swelling at night after work, giving way and sometimes giving out on its own, locking, tenderness in the back of the foot, and constant pain around a 4.  He denied experiencing heat, redness, lack of endurance, fatigability and dislocation.  The treatment was with hot soaks and stretching, but new insoles did not help.  On physical examination the examiner observed tenderness on the left without edema, effusion, weakness, redness, guarding of movement and subluxation.  The examiner noted that examination of the ankles did not reveal any deformity, and range of motion was dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  The examiner indicated that joint function of the left ankle was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Further, there was no indication of a malunion of the os calcis, or of the astralgus on the left.  Left ankle X-ray findings were described as within normal limits.  

During a July 2012 VA examination, the Veteran reported that he experienced pain in the left ankle made worse by prolonged walking, standing and running, and that he experienced flare-ups of pain that impacted the function of the ankle.  Range of motion testing reflected left ankle plantar flexion to 35 degrees with painful motion beginning at 10 degrees, and left ankle plantar dorsiflexion to 10 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions, and continued to have the same ranges of motion post-repetitive-use testing as those noted during his single-use testing.  There was no additional limitation in ranges of motion of the left ankle following repetitive use testing.  However, the Veteran did have functional loss and/or functional impairment in the left ankle in the form of less movement than normal, weakened movement, excess fatigability, pain on movement and disturbance of locomotion.  The Veteran had localized tenderness or pain on palpation of the joint, but had normal strength testing in the muscles for ankle plantar flexion and dorsiflexion.  There was no laxity compared with the opposite side when performing the anterior drawer test or the talar tilt test.  There also was no ankylosis of the ankle, subtalar, and/or tarsal joint observed, and there were no findings of shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of os calcis or astragalus, and the Veteran had never undergone an astragalectomy or total ankle joint replacement.  The examiner observed that the Veteran did not use any assistive device as a normal mode of locomotion.  Diagnostic testing was without any abnormal findings.  The examiner opined that the Veteran's left ankle disability impacted his job with the Department of Homeland Security because he has to walk and stand for prolonged periods of time.  

The Board finds that the preponderance of the evidence shows that, even considering the Veteran's pain and corresponding functional impairment, the Veteran's left ankle disability has been appropriately rated at 10 percent.  At no point during the applicable period has the Veteran's range of motion been characterized as marked.  In fact, range of motion testing appears to have improved since the December 2007 examination.  The record does not contain evidence of any ankylosis, or impairment of the os calcis or astragalus.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher rating.  

There is no basis for any staged rating, pursuant to Hart, and the preponderance of the evidence is against the grant of a disability rating in excess of that 10 percent for the service-connected left ankle disability.  Moreover, the Veteran is currently employed, thus, the Board therefore need not address the matter of entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  See 38 C.F.R. § 4.16; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board finds that the rating criteria adequately contemplate the Veteran's disability.  The Veteran's left ankle disability is productive of pain and functional impairment, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  

Right shoulder disability

The Veteran's right shoulder disability is evaluated under DC 5024, effective August 31, 2000, for painful or limited motion of a major (dominant) joint.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.69, 4.71a.  

Tenosynovitis is one of the diseases rated under DCs 5013 to 5024, which are to be rated based on limitation of motion of the affected part, as degenerative arthritis, except for gout, which is to be rated under DC 5002.  As noted, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.  

Limitation of motion of the arm of the major joint at shoulder level warrants a 20 percent evaluation; midway between side and shoulder level warrants a 30 percent evaluation; and to 25 degrees from side warrants a 40 percent evaluation.  38 C.F.R. § 4.71, DC 5201.  

Normal range of shoulder motion is forward extension (flexion) from zero to 180 degrees; shoulder abduction is from zero to 180 degrees; internal rotation is from zero to 90 degrees; and external rotation from zero to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  

In October 2007 the Veteran claimed that his right shoulder disability had increased in severity.  He reported that because of his right shoulder pain he could no longer lift weights.  

During a December 2007 VA examination, the Veteran reported being diagnosed with shoulder supraspinatus tendonitis since 1995, and experiencing symptoms of weakness, stiffness in the arm, giving way when lifting something heavy, occasional locking, fatigability and pain.  He denied symptoms of swelling, heat, redness, lack of endurance or dislocation.  On physical examination, the examiner observed there was tenderness and guarding of movement, but no signs of edema, effusion, weakness, redness, heat, or subluxation in the right shoulder.  Range of motion testing revealed flexion to 130 degrees, abduction to 125 degrees, external rotation to 80 degrees, and internal rotation to 45 degrees.  Further, joint function on the right was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Right shoulder X-ray findings were within normal limits.  

During a July 2012 VA examination, the Veteran reported experiencing symptoms of pain in the right shoulder made worse by pushing, pulling and lifting overhead, as well as flare-ups.  Range of motion testing revealed right shoulder flexion to 170 degrees with painful motion beginning at 90 degrees and abduction to 170 degrees with painful motion beginning at 90 degrees.  The Veteran was able to perform repetitive-use testing with post-test flexion to 170 degrees and post-test abduction to170 degrees.  The Veteran did not have additional limitation in ranges of motion of the right shoulder and arm following repetitive-use testing.  However, he did have functional loss and/or functional impairment of the right shoulder and arm in the form of excess fatigability and pain on movement, as well as pain on palpation of the right shoulder and guarding of the left shoulder.  The examiner observed that the Veteran did not have any ankylosis of the glenohumeral articulation or any rotator cuff condition, and empty-can, external rotation/infraspinatus strength, and lift-off subscapularis testing was negative.  There was no history of recurrent dislocation of the glenohumeral joint, or any impairment of the clavicle, scapula, or acromioclavicular joint.  The Veteran did not have any shoulder replacements, arthroscopy, or other shoulder surgery.  Diagnostic testing revealed findings of degenerative or traumatic arthritis, but no other significant findings or results.  The examiner opined that the Veteran's right shoulder disability did not impact his ability to work, noting that the Veteran's internal rotation and external rotation was to 90 degrees with pain at the extremes of the range of motion.  

The Board finds that the preponderance of the evidence shows that, even considering the Veteran's pain and corresponding functional impairment, the Veteran's left shoulder disability has been appropriately rated at 10 percent.  At no point during the applicable period has the Veteran's range of motion been limited at shoulder level, midway between side and shoulder level, or to 25 degrees from the side.  In fact, a September 2011 VA treatment record reveals that the Veteran reported he was a weight lifter, and that he was being treated for left shoulder problems but not for his right shoulder disability.  The record does not contain evidence of any ankylosis, an acromioclavicular or scapulohumeral joint condition or any other impairment of the clavicle or scapula.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher rating.  

There is no basis for any staged rating, pursuant to Hart, and the preponderance of the evidence is against the grant of a disability rating in excess of that 10 percent for the service-connected left ankle disability.  Moreover, as noted, the Veteran is currently employed, thus, the Board therefore need not address the matter of entitlement to a TDIU.  See 38 C.F.R. § 4.16; see also Rice, 22 Vet. App. 447 (2009).  

The Board finds that the rating criteria adequately contemplate the Veteran's disability.  The Veteran's right shoulder disability is productive of pain and functional impairment, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  



ORDER

A disability evaluation in excess of 10 percent for service-connected left ankle disability is denied.  

A disability evaluation in excess of 10 percent for service-connected right shoulder disability is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


